 



Exhibit 10.2
SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT
     THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated
as of June 10, 2002, is entered into by and among ARBITRON INC., a Delaware
corporation formerly known as Ceridian Corporation (the “Company”) and each of
the Note Holders named on the signature page hereto.
RECITALS
     A. The Company and each Note Holder are parties to that certain Note
Purchase Agreement dated as of January 31, 2001, as amended as of March 29, 2001
(the “Note Purchase Agreement”) pursuant to which the Note Holders have extended
certain credit facilities to the Company.
     B. The Company has requested that the Note Holders agree to certain
clarifying amendments to the Note Purchase Agreement and the Company has
requested the Lenders (as defined in the Note Purchase Agreement) to agree to
certain corresponding amendments to the New Credit Facility (as defined in the
Note Purchase Agreement) to implement the original intent of the parties
thereto.
     C. The Note Holders are willing to amend the Note Purchase Agreement and to
acknowledge that the proposed corresponding amendments to the New Credit
Facility (as defined in the Note Purchase Agreement) do not require their
consent under the terms of the Intercreditor Agreement (as defined in the Note
Purchase Agreement) subject to the terms and conditions of this Amendment.
     NOW, THEREFORE, for valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:
     1. Defined Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings, if any, assigned to them in the Note Purchase
Agreement.
     2. Amendments to Note Purchase Agreement. The Note Purchase Agreement shall
be amended as follows, effective as of the Effective Date:
          (a) Section 2.05(b)(ii) of the Note Purchase Agreement shall be
amended in its entirety as follows:
(ii) No notice or prepayment shall be required under this subsection (b) in
connection with (A) the issuance of equity securities pursuant to
Section 7.07(a)(i), or (B) the Acquisition by the Company or any Subsidiary of
cash or Cash Equivalents in any Permitted Acquisition, provided that the cash or
Cash Equivalents so acquired is merely incidental to such Permitted Acquisition,
or (C) the issuance of any debt instrument or incurrence of debt pursuant to the
New Credit Facility, or (D) the issuance of equity securities in connection with
any employee or director stock options or grants, employee stock purchase plan
or other compensation or benefit arrangement for any employee,

1



--------------------------------------------------------------------------------



 



director or consultant of the Borrower or any Affiliate thereof, not otherwise
prohibited hereunder.
     3. Representations and Warranties. The Company hereby represents and
warrants to the Administrative Agent and the Note Holders as follows:
          (a) No Default or Event of Default has occurred and is continuing.
          (b) The execution, delivery and performance by the Company of this
Amendment have been duly authorized by all necessary corporate and other action
and do not and will not require any registration with, consent or approval of,
notice to or action by, any Person (including any Governmental Authority) in
order to be effective and enforceable. The Note Purchase Agreement, as amended
by this Amendment, constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with its respective terms, without
defense, counterclaim or offset.
          (c) All representations and warranties of the Company contained in
Article V of the Note Purchase Agreement are true and correct as of the
Effective Date, except to the extent such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.
          (d) The Company is entering into this Amendment on the basis of its
own investigation and for its own reasons, without reliance upon the Note
Holders or any other Person.
     4. Effective Date. This Amendment will become effective as of January 31,
2001 when each of the conditions precedent set forth in this Section 4 has been
satisfied (the “Effective Date”):
          (a) The Note Holder Representative shall have received from the
Company and each of the Note Holders a duly executed original (or, if elected by
the Note Holder Representative, an executed facsimile copy) counterpart to this
Amendment.
          (b) The Note Holder Representative shall have received from the
Company a certificate executed by the secretary or assistant secretary of the
Company providing satisfactory evidence of the authorization of the execution,
delivery and performance by the Company of this Amendment.
          (c) The Note Holder Representative shall have received from the
Company a certificate executed by a Responsible Officer of the Company dated as
of the date hereof stating that all representations and warranties contained
herein are true and correct on and as of the date hereof as though made on and
as of such date.
          (d) The Company shall have paid all Attorney Costs of the Note Holder
Administrator to the extent invoiced prior to the date hereof, plus such
additional amounts of Attorney Costs as shall constitute the Note Holder
Administrator’s reasonable estimate of Attorney Costs incurred or to be incurred
by it through the closing proceedings related to this

2



--------------------------------------------------------------------------------



 



Amendment (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Note Holder Representative).
          (e) The Second Amendment to Credit Agreement dated as of June 10, 2002
(in the form made available to the Note Holders) (the “Credit Agreement
Amendment”) has been executed by the Company and all of the Lenders under the
New Credit Facility (as defined in the Credit Agreement).
          (f) The Note Holder Representative shall have received, in form and
substance satisfactory to it, such additional approvals, consents, opinions,
documents and other information as the Note Holder Representative may request.
     5. Reservation of Rights. The Company acknowledges and agrees that the
execution and delivery by the Note Holder Representative and the Note Holders of
this Amendment shall not (a) be deemed to create a course of dealing or
otherwise obligate the Note Holder Representative or the Note Holders to execute
similar amendments under the same or similar circumstances in the future or
(b) be deemed to create any implied waiver of any right or remedy of the Note
Holder Representative or any Note Holder with respect to any term or provision
of any Loan Document.
     6. Miscellaneous.
          (a) Except as herein expressly amended, all terms, covenants and
provisions of the Note Purchase Agreement are and shall remain in full force and
effect and all references therein to such Credit Agreement shall henceforth
refer to the Note Purchase Agreement as amended by this Amendment. This
Amendment shall be deemed incorporated into, and a part of, the Note Purchase
Agreement.
          (b) This Amendment shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns. No
third party beneficiaries are intended in connection with this Amendment.
          (c) THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTIONS 10.17 AND
10.18 OF THE NOTE PURCHASE AGREEMENT RELATING TO GOVERNING LAW AND WAIVER OF
RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS REFERENCE HEREBY
INCORPORATED HEREIN IN FULL.
          (d) This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument. Each of the parties hereto
understands and agrees that this document (and any other document required
herein) may be delivered by any party thereto either in the form of an executed
original or an executed original sent by facsimile transmission to be followed
promptly by mailing of a hard copy original, and that receipt by the Note Holder
Representative of a facsimile transmitted document purportedly bearing the
signature of a Note Holder or the Company shall bind such Note Holder or the
Company, respectively, with the same force and effect as the delivery of a hard
copy original. Any failure by the Note Holder Representative to receive the hard
copy executed original of such document shall not diminish the binding effect of

3



--------------------------------------------------------------------------------



 



receipt of the facsimile transmitted executed original of such document of the
party whose hard copy page was not received by the Note Holder Representative.
          (e) This Amendment, together with the Note Purchase Agreement,
contains the entire and exclusive agreement of the parties hereto with reference
to the matters discussed herein and therein. This Amendment supersedes all prior
drafts and communications with respect thereto. This Amendment may not be
amended except in accordance with the provisions of Section 10.01 of the Note
Purchase Agreement.
          (f) If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Note Purchase Agreement, respectively.
          (g) The Company covenants to pay to or reimburse the Note Holder
Representative and the Note Holders, upon demand, for all out-of-pocket costs
and expenses incurred in connection with the development, preparation,
negotiation, execution and delivery of this Amendment.
          (h) This Amendment shall constitute a “Note Document” under and as
defined in the Note Purchase Agreement.
          (i) The Note Holders acknowledge and agree that this Amendment and the
Credit Agreement Amendment, do not under the terms of the Intercreditor
Agreement require the consent of the Instructing Group (as defined in the
Intercreditor Agreement).
(Remainder of page intentionally left blank)

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

              COMPANY:   ARBITRON INC.    
 
           
 
  By:   /s/ William J. Walsh    
 
           
 
  Name:   William J. Walsh    
 
                Title:   Executive Vice President of Finance and    
 
      Planning and Chief Financial Officer    
 
           
 
            NOTEHOLDERS:   JOHN HANCOCK LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Gary M. Pelletier    
 
           
 
  Name:   Gary M. Pelletier    
 
  Title:   Managing Director    
 
                JOHN HANCOCK VARIABLE LIFE INSURANCE COMPANY    
 
           
 
  By:   /s/ Gary M. Pelletier    
 
           
 
  Name:   Gary M. Pelletier    
 
  Title:   Managing Director    
 
                COMMONWEALTH OF PENNSYLVANIA STATE EMPLOYEE’S RETIREMENT SYSTEM
        By: John Hancock Life Insurance Company, as Investment Advisor    
 
           
 
  By:   /s/ Gary M. Pelletier    
 
           
 
  Name:   Gary M. Pelletier    
 
  Title:   Managing Director    
 
                SIGNATURE 4 LIMITED         By: John Hancock Life Insurance
Company, as Investment Advisor    
 
           
 
  By:   /s/ Gary M. Pelletier    
 
           
 
  Name:   Gary M. Pelletier    
 
  Title:   Managing Director    

(Signature Page to Amendment)

S-1



--------------------------------------------------------------------------------



 



                  SIGNATURE 5 LIMITED         By: John Hancock Life Insurance
Company, as Investment Advisor    
 
           
 
  By:   /s/ Gary M. Pelletier    
 
           
 
  Name:   Gary M. Pelletier    
 
  Title:   Managing Director    

(Signature Page to Amendment)

S-2



--------------------------------------------------------------------------------



 



GUARANTOR ACKNOWLEDGMENT AND CONSENT
     The undersigned, a Guarantor with respect to the Company’s Obligations to
the Note Holders under the terms of the Note Purchase Agreement, hereby
(i) acknowledges and consents to the execution, delivery and performance by
Company of the foregoing Second Amendment to Note Purchase Agreement dated as of
June 10, 2002 (the “Amendment”), and (ii) reaffirms and agrees that the Guaranty
as to which the undersigned is party, and all other Note Documents and
agreements executed and delivered by the undersigned to Collateral Agent and the
Note Holders in connection with the Note Purchase Agreement, are in full force
and effect without defense, offset or counterclaim.
     All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Note Purchase Agreement.
     This Guarantor Acknowledgment and Consent may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one instrument.

                  ARBITRON HOLDINGS INC.    
 
           
 
  By:     /s/ William J. Walsh    
 
           
 
           
 
  Name:       William J. Walsh    

